Exhibit 10.2

 

LOGO [g330133ex10_2pg01.jpg]    

745 Seventh Avenue

New York, NY 10019

United States

CONFIDENTIAL

January 27, 2012

Online Resources Corporation

4795 Meadow Wood Lane

Suite 300

Chantilly, VA 20151

Attention:

  

Joseph L. Cowan, President and Chief Executive Officer

Donald W. Layden, Jr., Director and Chair, Corporate Finance Committee

Dear Joe:

This letter agreement (this “Agreement”) will confirm the understanding and
agreement between Barclays Capital Inc. (“Barclays Capital”) and Online
Resources Corporation (the “Company”) and its board of directors (the “Board of
Directors”) as provided below. The terms of this Agreement shall apply to all
services provided by Barclays Capital to the Company in connection with the
proposed Recapitalization (as defined below) from and after the date hereof.

 

  1. The Company hereby engages Barclays Capital on an exclusive basis (except
to the extent otherwise provided herein) for the purpose of providing financial
advisory services to the Company with respect to strategic and financial
alternatives available to the Company solely in connection with the proposed
Recapitalization. The Company acknowledges and agrees that it shall be liable
for all obligations and responsibilities of the Company hereunder.

 

  2. Barclays Capital hereby accepts the engagement described in paragraph 1
and, in that connection, agrees to:

 

  (a) provide general business and financial analyses of the Company, including
a review, from a financial point of view, of the Company’s current business plan
and financial projections;

 

  (b) evaluate, from a financial point of view, the current capitalization of
the Company and its requirements for liquidity based on the Company’s business
plan;

 

  (c) assist the Company in analyzing and evaluating various strategic and
financial alternatives available to the Company, including but not limited to a
Recapitalization and, subject to paragraph 5 below, if requested by the Company,
assisting the Company in identifying and negotiating the terms of any financing
in respect of a Recapitalization;

 

  (d) assist the Company in analyzing and evaluating the Company’s capacity for
various financial alternatives, including the impact of such financings on the
Company’s viability and ability to execute on its business plan;



--------------------------------------------------------------------------------

LOGO [g330133ex10_2pg01-pg12.jpg]

 

Page 2 of 12    CONFIDENTIAL  

 

  (e) if requested by the Company, assist the Company in negotiations with and
related strategy concerning potential parties of interest, including current or
prospective creditors, equity holders or other claimants against the Company, in
respect of a Recapitalization; and

 

  (f) if requested by the Board of Directors, provide an opinion (the “Opinion”)
from a financial point of view, as to the commercial reasonableness of any
Recapitalization the Company may enter into. The nature and scope of the
investigation, as well as the form and substance of the Opinion, including any
assumptions, shall be as Barclays Capital considers appropriate in its sole
discretion. Any Opinion relating to any Recapitalization shall not address the
Company’s underlying business decision to proceed with or affect such
Recapitalization.

 

  3. For purposes of this Agreement:

 

  (a) A ‘‘Recapitalization” shall mean any transaction or series or combination
of related transactions, whereby, directly or indirectly, any payment or
distribution of cash, securities or other property is made by the Company to the
holders of the outstanding shares of the Company’s Series A-l Convertible
Preferred Stock (the “Preferred Stock”), in each case, in connection with a
repurchase, repayment, redemption, exchange or restructuring of the Preferred
Stock, including, without limitation, by means of (i) any dividends or other
distributions on the Preferred Stock, other than normal cash dividends paid out
of current earnings from continuing operations or repayment, (ii) any
repurchases, repayments, or redemptions of, or any exchanges of other securities
or indebtedness of the Company or any of its affiliates for any shares of the
Preferred Stock, including, without limitation, any repurchase, redemption,
restructuring, amendment of the Preferred Stock, or payment to holders of the
Preferred Stock, whether before, on or after the redemption date or put date or
any extensions or other material modifications to the terms of such Preferred
Stock, or (iii) any other similar transaction involving a material change in the
liabilities, capital structure or ownership of the Company effected in
connection with a repurchase, amendment, repayment, redemption, exchange or
restructuring of the Preferred Stock. Any of the foregoing may be accomplished
by means of, without limitation, a solicitation of waivers or consents,
amendments, exchange offers involving cash or new securities or debt instruments
issuable in respect of the Preferred Stock (in whole or in part), tender offers
for the Preferred Stock (in whole or in part), the issuance of new securities or
debt instruments, the proceeds of which would be used to redeem or repay the
Preferred Stock (in whole or in part), the raising of new debt or equity
capital, the proceeds of which would be used to repay or redeem the Preferred
Stock (in whole or in part), renegotiation of existing debt or equity capital or
any other similar transactions, in each case, in connection with the repurchase,
repayment, redemption, exchange or restructuring (in whole or in part) of the
Preferred Stock. A Recapitalization shall not include the Company:

(w) paying a scheduled principal amortization or interest payment (including,
without limitation, at scheduled final maturity) in the ordinary course of
business and not in connection with any refinancing, restructuring or capital
raise relating to the repurchase, repayment, redemption, exchange, amendment or
restructuring of the Preferred Stock;



--------------------------------------------------------------------------------

LOGO [g330133ex10_2pg01-pg12.jpg]

 

Page 3 of 12    CONFIDENTIAL  

 

(x) redeeming all or any part of the Preferred Stock on or from time to time
after July 3, 2013 using then available cash or drawing on existing credit
facilities unless (A) the Company raises debt (pursuant to new credit facilities
or an amendment or modification of then existing credit facilities) or equity
(the proceeds of which shall be used in whole or in part for such redemption)
during the nine months preceding the date of such redemption and/or (B) the
holders of the Preferred Stock shall amend, modify or consent to any change in
any of the terms of the Preferred Stock in any manner or shall provide a waiver
of any of the terms of the Preferred Stock other than solely to permit such
redemption to occur at such time and/or to extend the final maturity date of an
existing credit facility;

(y) redeeming shares of the Preferred Stock at the Series A-l Preference Amount
(as defined in the Certificate of Designation for the Preferred Stock) with the
proceeds of a Company Sale, or;

(z) engaging in any transaction that qualifies as a Company Sale (as defined
below). For the purposes of clarity, a transaction that qualifies as a Company
Sale shall not constitute or be construed as a Recapitalization.

 

  (b) A “Company Sale” shall mean any transaction or series or combination of
related transactions, other than in the ordinary course of business, whereby,
directly or indirectly, a material interest in the Company or a material amount
of its assets is transferred for consideration, including, without limitation,
by means of a sale or exchange of capital stock or assets, a merger or
consolidation, a tender or exchange offer (other than a tender or exchange offer
made with respect to the Preferred Stock), a leveraged buy-out, a minority
investment, a spin-off or a split-off, the formation of a joint venture or
partnership, or any similar transaction.

 

  (c) A “Transaction” shall mean each or any of a Recapitalization or a Company
Sale.

 

  4. As compensation for the services rendered by Barclays Capital hereunder,
the Company agrees as follows:

 

  (a)

The Company shall pay Barclays Capital a monthly retainer fee, payable in cash
(by wire transfer of immediately available funds to the account designated by
Barclays Capital), beginning January 27, 2012 (the effective date of this
Agreement and Barclays Capital’s engagement hereunder) and thereafter on the
27th calendar day of each succeeding month during the term of this Agreement.
The monthly retainer fee shall be $150,000 for each of the first two (2) months
during the term of this agreement, and $100,000 for each month thereafter;
provided, however that at any time following payment of the second monthly fee,
the Company will have the option to suspend payment of the monthly retainer fee
to Barclays Capital in the event the Company decides that Barclays Capital
should suspend providing the services provided for under this Agreement to the
Company. The Company shall have the option to suspend payment of the monthly
retainer fee one (1) time (in the discretion of the Company) during the duration
of this Agreement. In the event the Company decides to suspend payment of the
monthly retainer fee to Barclays Capital, the



--------------------------------------------------------------------------------

LOGO [g330133ex10_2pg01-pg12.jpg]

 

Page 4 of 12    CONFIDENTIAL  

 

  Company agrees to provide Barclays Capital with 10 days’ advance notice of
such suspension and Barclays Capital shall have no obligation to perform any
services during the period of suspension. Thereafter, the Company may re-engage
Barclays Capital at any time prior to the expiration of the Recapitalization
Period (as defined below) by giving prior written notice of such re-engagement.
Upon re-engaging Barclays Capital, the monthly retainer fee shall be pro-rated
for the number of days remaining before the close of the billing period on the
27th calendar day of the month in which it is re-engaged and thereafter shall be
payable monthly as set forth above. Any monthly fees actually paid to Barclays
Capital pursuant to this subparagraph 4(a) in excess of $200,000 shall be fully
creditable once against the Recapitalization Fee (as defined below).

 

  (b) If, (x) during the term of Barclays Capital’s engagement hereunder or
(y) if Barclays Capital shall have been terminated by the Company, at any time
prior to July 3, 2013 (subject to extension as set forth below) (inclusive of
such extension, the “Recapitalization Period”), a Recapitalization is
consummated, the Company shall pay Barclays Capital a recapitalization fee (the
“Recapitalization Fee”) equal to the greater of (x) $1,500,000 and (y) 1.50% of
the face amount of Preferred Stock involved in such Recapitalization, payable in
cash upon the closing of such Recapitalization. Notwithstanding the foregoing,
in the event that during the term of this engagement or during the
Recapitalization Period a Recapitalization shall be consummated with respect to
which the holder(s) of the Preferred Stock elect to exercise their redemption
rights with respect to less than the full face value of the Preferred Stock
without amending or modifying the terms of the Preferred Stock (in any way) or
providing any consents or waivers in connection therewith other than any
amendment, consent or waiver solely permitting the partial redemption itself
(each a “Partial Recapitalization”), Barclays shall be entitled to a fee of 1.5%
of the face value of the Preferred Stock actually redeemed (subject to any
credits hereunder) (such fee is a “Partial Recapitalization Fee”) and shall not
be entitled to the Recapitalization Fee set forth in the immediately preceding
sentence above unless a subsequent Recapitalization shall be consummated during
the term of this engagement or during the Recapitalization Period). In the event
more than one Partial Recapitalization is consummated during the
Recapitalization Term, Barclays Capital shall be entitled to the Partial
Recapitalization Fee for each such Partial Recapitalization, Further,
notwithstanding the foregoing, in no event shall the aggregate fees actually
payable to Barclays Capital (after giving effect to any crediting provided for
hereunder) under Sections 4(a), (b), and (c) exceed $2,000,000. For the
avoidance of any doubt, the face value of the Preferred Stock shall be defined
as the carrying value as reported on the Company’s most recent consolidated
balance sheet as of the date of any Recapitalization1. Notwithstanding anything
herein to the contrary, if a Recapitalization is consummated after the
expiration of the Recapitalization Period but, Barclays Capital advised the
Company in accordance with this engagement letter in negotiations or other

 

1 

The Company’s Series A-l Preferred Stock is carried at its fair value at
inception adjusted for accretion of unpaid dividends and interest accruing
thereon, the 115% redemption price, the original lair value of the bifurcated
embedded derivative, and the amortized portion of its original issuance costs,
which approximates its redemption value. At December 31, 2011 its carrying value
was $120.1 million.



--------------------------------------------------------------------------------

LOGO [g330133ex10_2pg01-pg12.jpg]

 

Page 5 of 12    CONFIDENTIAL  

 

  discussions regarding such Recapitalization at any time during the period from
January 3, 2013 to July 3, 2013, the Recapitalization Period for all purposes
hereunder shall be extended to January 3, 2014, and the Company shall pay
Barclays Capital the fee contemplated by this subparagraph 4(b) with respect to
a Recapitalization consummated prior to the expiration of the Recapitalization
Period (as so extended). Notwithstanding the foregoing, in the event Barclays
Capital terminates its engagement hereunder prior to July 3, 2013, the
Recapitalization Period will not be so extended. For avoidance of doubt, in the
event the Company terminates the engagement of Barclays Capital hereunder prior
to or on January 3, 2013, or suspends the payment of monthly fees of Barclays
Capital pursuant to subparagraph 4(a) at any time prior to or on January 3, 2013
and does not thereafter re-commence the payment of monthly fees to Barclays
Capital pursuant to subparagraph 4(a) at any time during the period from
January 4, 2013 to July 3, 2013, or Barclays terminates its engagement hereunder
at any time prior to January 3, 2013, then the Recapitalization Period shall not
be so extended. If, however, the Company (x) suspends the payment of monthly
fees of Barclays Capital pursuant to subparagraph 4(a) prior to or on January 3,
2013 but re-commences the payment of monthly fees of Barclays Capital at any
time during the period from January 4, 2013 to July 3, 2013 pursuant to
subparagraph 4(a), (y) suspends the payment of monthly fees of Barclays Capital
pursuant to subparagraph 4(a) after January 3, 2013, or (z) does not suspend the
payment of monthly fees of Barclays Capital or terminate the engagement of
Barclays Capital at any time prior to July 3, 2013, the Recapitalization Period
will be extended through January 3, 2014.

 

  (c) The Company shall pay Barclays Capital an Opinion fee of $500,000 (the
“Opinion Fee”), payable in cash upon Barclays Capital providing an Opinion upon
the request of the Company. If amounts actually paid by the Company pursuant to
subparagraphs 4(a) and 4(b), in the aggregate (and after giving effect to any
crediting), are greater than or equal to $2,000,000, then any amounts paid by
the Company pursuant to this subparagraph 4(c) shall be fully creditable once
against any fees actually payable by the Company pursuant to subparagraphs 4(a)
and 4(b). If amounts actually paid by the Company pursuant to subparagraphs 4(a)
and 4(b), in the aggregate (and after giving effect to any crediting), are
greater than $1,500,000, but less than $2,000,000, then fifty percent (50%) of
any amounts actually paid by the Company pursuant to this subparagraph 4(c)
shall be creditable once against any fees payable by the Company pursuant to
subparagraphs 4(a) and 4(b). If amounts actually paid by the Company pursuant to
subparagraphs 4(a) and 4(b), in the aggregate (and after giving effect to any
crediting), are less than or equal to $1,500,000, then none of any amounts
actually paid by the Company pursuant to this subparagraph 4(c) shall be
creditable against any fees actually payable by the Company pursuant to
subparagraphs 4(a) and 4(b). Notwithstanding anything to the contrary contained
in this Agreement, Barclays Capital shall not be obligated to provide more than
a single Opinion hereunder and any additional or subsequent Opinions shall
require mutual agreement on agreed terms between the parties.

 

  (d)

If, during the term of Barclays Capital’s engagement hereunder and at the
request of the Company, Barclays Capital should be the lead arranger, placement
agent or underwriter, on behalf of the Company any debt capital (other than
senior secured first lien debt) to



--------------------------------------------------------------------------------

LOGO [g330133ex10_2pg01-pg12.jpg]

 

Page 6 of 12    CONFIDENTIAL  

 

  investors other than holders of the Preferred Stock, the Company shall pay
Barclays Capital a debt capital raising fee equal to 1.00% of the of the
aggregate gross proceeds received from the issuance, sale or placement of such
debt capital, payable in cash upon the closing of such transaction. The Company
and Barclays Capital shall mutually agree on when Barclays Capita! shall be
deemed to be acting as lead arranger, placement agent or underwriter.

 

  (e) If, during the term of Barclays Capital’s engagement hereunder and at the
request of the Company, Barclays Capital should be the lead arranger, placement
agent or underwriter, on behalf of the Company any sale of any equity or
equity-linked securities (“Equity Securities”) to investors other than holders
of Preferred Stock, the Company shall pay Barclays Capital an equity capital
raising fee equal to 6.00% of the aggregate gross proceeds received from the
issuance, sale or placement of such Equity Securities (whether sold for cash or
in exchange for Securities or goods or services), payable in cash upon the
closing of such sale of Equity Securities. If Barclays Capital agrees to such
engagement and if such equity financing is, or is consummated in connection
with, a Recapitalization, any amounts actually paid by the Company pursuant to
this clause (e) will be creditable once against the Recapitalization Fee payable
by the Company with respect to such Recapitalization. The Company and Barclays
Capital shall mutually agree on when Barclays Capital shall be deemed to be
acting as lead arranger, placement agent or underwriter.

 

  (f) If, during the term of Barclays Capital’s engagement hereunder and at the
request of the Company, Barclays Capital should be the lead arranger, placement
agent or underwriter, on behalf of the Company any sale of any equity or
equity-linked securities to existing stakeholders (including holders of existing
common equity or Preferred Stock), the Company shall pay Barclays Capital a
rights offering fee equal to 0.25% of the aggregate gross proceeds received from
a sale of such equity securities, payable in cash upon the closing of such sale
of equity securities. The Company and Barclays Capital shall mutually agree on
when Barclays Capital shall be deemed to be acting as lead arranger, placement
agent or underwriter.

 

  5. As further consideration for the services being provided by Barclays
Capital under this Agreement, the Company agrees that:

 

  (a) notwithstanding the above or any oral representations made to the
contrary, this Agreement does not constitute a commitment by Barclays Capital or
its affiliates to participate, arrange or underwrite any debt or equity
financings and any such commitment will exist only upon the execution of a
separate, written agreement containing terms and conditions applicable to any
such transaction; and

 

  (b)

the Company may elect, at its option, to retain Barclays Capital as exclusive
advisor for a Company Sale transaction during the term of Barclays Capital’s
engagement hereunder and at any time prior to the expiration of the
Recapitalization Period. If Barclays Capital agrees to participate in any such
transaction, Barclays Capital shall be paid fees to be mutually agreed upon for
its services. Notwithstanding the above or any oral



--------------------------------------------------------------------------------

LOGO [g330133ex10_2pg01-pg12.jpg]

 

Page 7 of 12    CONFIDENTIAL  

 

  representations made to the contrary, this Agreement does not constitute a
commitment by Barclays Capital or its affiliates to participate in any such
transaction and such a commitment will exist only upon the execution of a
separate, written agreement containing terms and conditions applicable to such
transaction.

 

  6. The Company shall reimburse Barclays Capital for its reasonable,
out-of-pocket expenses (including, without limitation, professional and legal
fees and disbursements) incurred by it in connection with its engagement and the
services performed by it hereunder during the term hereof, regardless of whether
a Recapitalization is consummated; provided, however, that such reimbursable
expenses shall not exceed $100,000 in the aggregate, without the Company’s prior
written consent (not to be unreasonably withheld or delayed). All such expenses
shall be reimbursed by the Company via wire transfer of funds (to the account
designated under Section 4(a) above) within ten (10) business days after the
Company’s receipt of Barclays Capital’s written invoice therefor (in each
instance). The limitations on reimbursement of expenses in this paragraph 6
shall not apply to the indemnification, contribution and reimbursement
provisions of paragraph 11 of this Agreement.

 

  7. The Company shall make available to Barclays Capital all information
concerning the business, assets, liabilities, operations, financial condition
and prospects of the Company and/or its businesses which Barclays Capital
reasonably requests in connection with the performance of its obligations
hereunder. All such information provided by or on behalf of the Company shall be
complete and accurate as of the date thereof (in each instance) and not
misleading in any material respect, and Barclays Capital shall be entitled to
reasonably rely upon the accuracy and completeness of all such information
without independent verification. The Company shall promptly notify Barclays
Capital regarding any material developments or matters relating to the Company
or which may otherwise affect the any Recapitalization contemplated herein which
may occur during the term of Barclays Capital’s engagement hereunder.

 

  8. The parties acknowledge that the Company may refuse to discuss or negotiate
any transaction with any party for any reason whatsoever and may terminate
negotiations with any party at any time.

 

  9. The Company agrees that in any press release announcing a Recapitalization
or other transaction contemplated by this Agreement, the Company will include in
such press release a reference to Barclays Capital’s role as financial advisor
to the Company with respect to such transaction. The Company agrees that
Barclays Capital has the right following the earlier of such public announcement
by the Company or the closing of any transactions contemplated herein to place
customary advertisements in financial and other publications at its own expense
describing its services to the Company hereunder.

 

  10.

Barclays Capital acknowledges and agrees that its confidentiality and other
obligations under the Non-Disclosure and Confidentiality Agreement between
Barclays Capital and the Company dated April 5, 2011 (the “April Confidentiality
Agreement”) shall apply to its performance under this Agreement. Except as
required by applicable law or legal process, any written or oral advice to be
provided by Barclays Capital under this Agreement is exclusively for the benefit
of the Company (including its Board of Directors, in their capacity as directors
and not in any individual capacity), and such advice and the terms of this
Agreement shall not be disclosed publicly or made available



--------------------------------------------------------------------------------

LOGO [g330133ex10_2pg01-pg12.jpg]

 

Page 8 of 12    CONFIDENTIAL  

 

  to third parties (other than to the Company’s advisors who have a need to know
and have been informed by the Company of the confidential nature of such advice)
without the prior written approval of Barclays Capital, and accordingly such
advice shall not be relied upon by any person or entity other than the Company
(and its Board of Directors, in their capacity as directors and not in any
individual capacity). The Company acknowledges that (i) Barclays Capital is not
providing any advice on tax, legal, regulatory or accounting matters and that it
will seek the advice of its own professional advisors for such matters and make
an independent decision regarding any transaction contemplated herein based upon
such advice and (ii) the determination of the proper application of United
States generally accepted accounting principles or other accounting, tax or
regulatory treatment to an actual transaction is the sole responsibility of the
Company.

 

  11. In consideration for the services to be provided by Barclays Capital
hereunder, the Company hereby agrees to indemnify and hold harmless each of
Barclays Capital, its affiliates and their respective directors, officers,
employees, advisors and other representatives (each, an “Indemnified Party”)
from and against any and all losses, claims, damages, expenses and liabilities,
joint or several (collectively, “Liabilities”), to which an Indemnified Party
may become liable, arising out of or otherwise relating to this Agreement and/or
services provided by Barclays Capital to the Company pursuant to this Agreement
and/or the letter agreement dated May 25, 2011 by and between the Company and
Barclays Capital, including, without limitation, in connection with the
performance of the Company’s obligations under this Agreement (collectively, the
“Indemnity Coverage”), unless a court of competent jurisdiction determines in a
final, non-appealable judgment that the Liabilities resulted from the gross
negligence or willful misconduct of such Indemnified Party. The Company further
agrees to reimburse each Indemnified Party promptly upon request for reasonable
all out-of-pocket expenses (including reasonable attorneys’ fees and expenses)
as they are incurred in connection with the investigation of, preparation for
the defense of or providing evidence in, any action, claim, suit, proceeding or
investigation (each and collectively, an “Action”) arising out of or otherwise
relating to the Indemnity Coverage. The Company also agrees that no Indemnified
Party shall have any liability of any nature to the Company or any other person
asserting any Action on behalf of or in right of the Company, whether arising
out of or otherwise relating to the Indemnity Coverage, unless a court of
competent jurisdiction determines in a final, non-appealable judgment that such
Liabilities resulted from the gross negligence or willful misconduct of such
Indemnified Party.

If for any reason the foregoing indemnity or reimbursement is unavailable or
insufficient, the Company shall contribute to amounts paid or payable by
Barclays Capital and each other Indemnified Party in respect of such Liabilities
in such proportion as is appropriate to reflect the relative benefits and
relative faults of the Company, on the one hand, and Barclays Capital, on the
other hand, along with any other equitable considerations, in connection with
the matters to which such Liabilities relate.

The Company agrees that the indemnification, reimbursement and contribution
commitments set forth in this paragraph 11 shall apply whether or not any
Indemnified Party is a formal party to any such Action and the rights of the
Indemnified Parties referred to in this paragraph 11 shall be in addition to any
other rights that any Indemnified Party may otherwise have against the Company.
The Company agrees that, without Barclays Capital’s prior written consent, it
will not agree to any settlement of, compromise or consent to the entry of any
judgment in or other



--------------------------------------------------------------------------------

LOGO [g330133ex10_2pg01-pg12.jpg]

 

Page 9 of 12    CONFIDENTIAL  

 

termination of any Action (each and collectively, a “Settlement”) in respect of
which indemnification could be sought hereunder unless (i) such Settlement
includes an unconditional release of each Indemnified Party from any liabilities
arising out of such Action and does not include any findings of fact or
admissions of culpability as to the Indemnified Party and (ii) the parties agree
that the terms of such Settlement shall remain confidential. The Company farther
agrees that the Indemnified Parties are entitled to retain one separate counsel
(in addition to any necessary local counsel) of their choice in connection with
any single Action in respect of which indemnification, reimbursement and
contribution may be sought hereunder.

 

  12. Nothing in this Agreement, expressed or implied, is intended to confer or
does confer on any person or entity other than the parties hereto or their
respective successors and assigns, and to the extent expressly set forth herein,
the Indemnified Parties, any rights or remedies under or by reason of this
Agreement or as a result of the services to be rendered by Barclays Capital
hereunder. The Company acknowledges that Barclays Capital has been retained
hereunder solely as a financial advisor of the Company with respect to any
transactions contemplated hereby and is engaged hereunder as an independent
contractor with duties hereunder solely to the Company. The Company further
acknowledges that Barclays Capital is not acting as an agent of the Company or
in a fiduciary capacity, whether pursuant to a contract or otherwise, with
respect to the Company or its stockholders, employees, creditors or any other
third party and agrees that it shall not make, and hereby waives, any claim
based on an assertion of such a fiduciary capacity. The Company agrees that
Barclays Capital is not assuming any duties or obligations other than those
expressly set forth in this Agreement.

 

  13. The Company acknowledges and agrees that:

 

  (a) Barclays Capital is a full service securities firm engaged in a wide range
of businesses and from time to time, in the ordinary course of its business,
Barclays Capital or its affiliates will hold long or short positions and trade
or otherwise effect transactions for their own account or the account of their
customers in debt or equity securities or loans (or any derivatives thereof) of
the companies which may be the subject of the transactions contemplated by this
Agreement. Additionally, as a full service investment and commercial bank,
Barclays Capital and its affiliates may have investment and commercial banking,
lending, asset management and other relationships with companies which are or
may become involved in the transactions contemplated by this Agreement and/or
which may have interests which could potentially conflict with the interests of
the Company. Such trading is conducted, of course, with strict informational
barriers in place to protect the confidentiality of client information and in
strict compliance with applicable securities laws. During the course of Barclays
Capital engagement with the Company, Barclays Capital or its affiliates may have
in their possession material, non-public information regarding other companies
that could potentially be relevant to the Company or the transactions
contemplated herein but which cannot be shared due to an obligation of
confidence to such other companies.

 

  (b) Barclays Capital may arrange for all or any of the services to be
performed by it hereunder to be performed by any of its respective direct or
indirect holding companies and/or any direct or indirect subsidiaries of
Barclays Capital or such holding companies.



--------------------------------------------------------------------------------

LOGO [g330133ex10_2pg01-pg12.jpg]

 

Page 10 of 12    CONFIDENTIAL  

 

  14. The Company and Barclays Capital each represent to the other that there is
no other person or entity that is entitled to a finder’s fee, brokerage
commission or other payment in connection with the transactions contemplated by
this Agreement as a result of any agreement or understanding with it.

 

  15. The term of Barclays Capital’s engagement hereunder shall extend from the
date hereof until the earlier of (i) the date such engagement is terminated by
either party or (ii) the end of the Recapitalization Period. Subject to the
provisions of paragraphs 3 through 17, which shall survive any termination of
this Agreement (except for those Company payment and other obligations which by
their substance are not intended to survive; provided that, for the avoidance of
doubt, (x) payment obligations of the Company with respect to services provided
and expenses incurred prior to termination of this Agreement; (y) the Company’s
payment obligations under the “tail” provisions of this Agreement, including
without limitation, pursuant to paragraphs 4(b), 5(a) and 5(b) of this
Agreement; and/or (z) the indemnification, reimbursement and contribution
obligations pursuant to paragraph 11 of this Agreement, in each case shall
survive such termination). Any notice to be given pursuant to this Agreement
shall be in writing and shall be sufficiently given or made if (a) mailed by
prepaid registered mail, (b) sent by nationally recognized overnight courier, or
(c) served personally upon the Party for whom it is intended, and in the case of
the Company, shall be addressed to its CEO at the Company’s address provided
above; and in the case of Barclays Capital, shall be addressed to: Tommaso
Zanobini, Barclays Capital, 745 Seventh Avenue, New York, NY 10019. The date of
receipt of any notice under this Agreement shall be as follows: (x) if served
personally, on the date of delivery thereof; (y) if sent by overnight courier,
on the next business day after deposit with such courier; and (z) if mailed, on
the third business day after mailing.

 

  16. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provisions of this
Agreement, which shall remain in full force and effect. This Agreement may be
executed in counterparts, each such counterpart shall be deemed an original and
all such counterparts shall together constitute one instrument. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic transmission will be as effective as delivery of a manually executed
counterpart hereof.

 

  17.

This Agreement and the April Confidentiality Agreement contain the entire
understanding of the parties hereto relating to the matters set forth herein and
supersedes all prior drafts, correspondences or communications with respect
hereto. This Agreement may not be amended or modified except in writing signed
by each of the parties and shall be governed by and construed and enforced in
accordance with the laws of the State of New York without regard to principals
of conflicts of laws. The Company and Barclays Capital hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the courts of
the State of New York and of the United States District Courts located in the
County of New York for any lawsuits, actions or other



--------------------------------------------------------------------------------

LOGO [g330133ex10_2pg01-pg12.jpg]

 

Page 11 of 12    CONFIDENTIAL  

 

  proceedings arising out of or relating to this Agreement and agree not to
commence any such lawsuit, action or other proceeding except in such courts. The
Company further agrees that service of any process, summons, notice or document
by mail to the Company’s address set forth above shall be effective service of
process for any lawsuit, action or other proceeding brought against the Company
in any such court. The Company and Barclays Capital hereby irrevocably and
unconditionally waive any objection to the laying of venue of any lawsuit,
action or other proceeding arising out of or relating to this Agreement in the
courts of the State of New York or the United States District Courts located in
the County of New York, and hereby further irrevocably and unconditionally waive
and agree not to plead or claim in any such court that any such lawsuit, action
or other proceeding brought in any such court has been brought in an
inconvenient forum. Any right to trial by jury with respect to any lawsuit,
claim or other proceeding arising out of or relating to this Agreement or the
services to be rendered by Barclays Capital hereunder is expressly and
irrevocably waived.



--------------------------------------------------------------------------------

LOGO [g330133ex10_2pg01-pg12.jpg]

 

Page 12 of 12    CONFIDENTIAL  

 

If the foregoing correctly sets forth the understanding and agreement between
Barclays Capital and the Company, please so indicate in the space provided for
that purpose below, whereupon this letter shall constitute a binding agreement
as of the date first written above.

 

BARCLAYS CAPITAL INC. By:  

LOGO [g330133ex10_2pg12a.jpg]

Name:  

Mark Shapiro

Title:   Managing Director By:  

LOGO [g330133ex10_2pg012b.jpg]

Name:  

Tommas Zangbini

Title:   Managing Director

 

AGREED: ON LINE RESOURCES CORPORATION By:  

LOGO [g330133ex10_2pg012c.jpg]

  Joseph L. Cowan   President and Chief Executive Officer